United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1605
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Damon L. Collier

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 23, 2013
                             Filed: October 1, 2013
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, BYE, and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      A jury found Damon Collier guilty of being a felon in possession of a firearm,
a violation of 18 U.S.C. § 922(g)(1). On appeal, Collier argues the evidence
presented was insufficient to prove that he knowingly possessed the firearm because
he was intoxicated during the incident, which “negated his criminal intent.” We
review a district court’s1 denial of a motion for judgment of acquittal de novo. United
States v. Perez, 663 F.3d 387, 391 (8th Cir. 2011). We view the evidence in the light
most favorable to the jury’s verdict and reverse only if no reasonable jury could find
the defendant guilty beyond a reasonable doubt. United States v. Sheikh, 367 F.3d
756, 763 (8th Cir. 2004). We affirm.

        The evidence sufficiently supports the jury’s finding that Collier knowingly
possessed a firearm. Collier’s longtime friend, Milton Hillmon, testified Collier
threatened him while holding a gun and waving it in the air. The two officers, who
responded to Hillmon’s 911 call, testified they saw Collier holding a firearm in his
hand. Both officers recorded the incident on their police radio microphones. In
response to the officers’ question about whether he had any additional firearms,
Collier admitted he had just found the firearm. Collier did not dispute that he had a
prior felony conviction or that the firearm had been transported in interstate
commerce. Thus, this evidence is more than sufficient to support the jury’s guilty
verdict. See, e.g., United States v. Brooks, 645 F.3d 971, 977-78 (8th Cir. 2011)
(finding “more than sufficient evidence” to affirm the jury’s verdict where an officer
testified he saw the defendant carrying what he suspected to be a firearm and where
the defendant admitted to the officers he had found the gun); United States v.
Robinson, 756 F.2d 56, 58 (8th Cir. 1985) (finding sufficient evidence to affirm the
jury’s verdict based on testimony of officers that they noticed a pistol in the
defendant’s hand and on the corroborating statements of the defendant’s sister).

      Collier argues the evidence showed he was intoxicated during the incident, and
therefore he could not knowingly possess the firearm. Collier does not claim he was
involuntarily intoxicated. A § 922(g)(1) offense is a general intent crime to which
voluntary intoxication is not a defense. United States v. Klein, 13 F.3d 1182, 1183


      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.

                                         -2-
(8th Cir. 1994); see also United States v. Archambeau, 179 F. App’x 403, 405 (8th
Cir. 2006) (“[Intoxication] is not a defense to unlawful possession of a firearm as a
previously convicted felon, a general intent crime.”). Unsurprisingly, Collier cites
no case to support his contention that his voluntary intoxication “negated his criminal
intent” under § 922(g)(1). In Klein, the defendant similarly argued the evidence was
insufficient to find him guilty of violating § 922(g)(1) “because he was intoxicated
and could not form the mens rea necessary to knowingly possess the handgun.” 13
F.3d at 1183. This court disagreed and affirmed the conviction. Id. Thus, Collier’s
voluntary intoxication could not negate his mens rea. Accordingly, we affirm
Collier’s conviction.
                        ______________________________




                                         -3-